 


DDK CONSULTING
 
 
June 1, 2008


Mr. Charles Bentz
CFO
Driftwood Ventures, Inc.
2121 Avenue of the Stars
Suite 2550
Los Angeles, CA 90067


Dear Charles:


This letter agreement (the “Agreement”) will confirm our understanding regarding
the business relationship between DDK Consulting (“DDK”) and Driftwood Ventures,
Inc. (“Driftwood”), a Delaware corporation.


Whereas DDK is an advisory and consultancy firm that provides consultancy
services to privately held and publicly traded companies, and Driftwood desires
to retain DDK to provide strategic consultancy and other related services to
Driftwood on an independent contractor basis. In consideration of the mutual
covenants herein contained and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, DDK and Driftwood
hereby agree as follows:



1.  
Term. The term of this Agreement (“Term”) shall commence on June 1, 2008 and
shall continue on a month to month basis, unless terminated, with or without
cause, by either party upon 10 days prior written notice.




2.  
Advisor and Consultancy Services. DDK shall provide Driftwood with advisory and
consultancy services including, but not limited to, general controller services
as well as advisory regarding operations and business strategy, as reasonably
requested by Driftwood.




3.  
DDK Fees. In consideration for DDK’s services set forth in paragraph 2 above,
Driftwood shall pay to DDK a fee of Eight Thousand Three Hundred and Thirty
Three Dollars and Thirty Three Cents ($8,333.33) per month for each month DDK
services are employed. The monthly payment is due on the 15th of each month for
services from the 1st to the 30th or 31st.

 
 


1144 S. Elden Avenue, #11
Los Angeles, CA 90006


 
 

--------------------------------------------------------------------------------

 


Mr. Charles Bentz
June 1, 2008
Page 2



4.  
Representaions and Covenants. DDK represents that it: (a) will adhere to the
terms of this Agreement and will perform all duties in a professional manner,
and (b) will keep confidential DDK’s knowledge of any pending financing,
partnership, and/or merger and acquisition activity regarding Driftwood.




5.  
Independent Contractor. DDK’s performance under this Agreement shall be as an
independent contractor, and, as such, DDK shall be responsible for all of DDK’s
own expenses, including but not limited to office, travel, telephone, supplies,
legal, taxes and benefits. Nothing contained herein or done under the terms of
this Agreement shall constitute the parties entering into an employer/employee
relationship, joint venture or partnership, or shall constitute any party the
agent of any other party for any purpose.




6.  
Violations of Law. The parties shall comply with all applicable governmental
laws, ordinances and regulations. Each party will be sole responsible for its
own individual violations of any such laws, ordinances and regulations, as well
as legal and other expenses associated with any such violations.




7.  
Third Party Contacts. If DDK is contacted by members of the news media seeking
information or comments on a story relating to Driftwood, DDK shall be courteous
but decline to answer any questions. DDK shall refer all such callers to
Driftwood. DDK shall immediately refer all regulatory inquiries to Driftwood for
response.




8.  
Assignment. Neither party to this Agreement may assign this Agreement or any
rights under this Agreement without the express written permission of the other
party, and any attempt to do so shall be null and void. Subject to the
foregoing, this Agreement shall be binding upon and shall inure to the benefit
of the respective permitted successors and assigns of the parties.




9.  
Other Parties. Nothing in this Agreement, express or implied, is intended to
confer upon any party other than the parties hereto or their respective
permitted successors and assign any rights, remedies, obligations, or
liabilities under or by reason of this Agreement, except as expressly provided
in this Agreement.




10.  
Notices. Driftwood is to deliver any notices to DDK to Daniel Kim at 1144 S.
Elden Avenue, #11, Los Angeles, CA 90006. DDK is to deliver any notices to
Driftwood to 2121 Avenue of the Stars, Suite 2550, Los Angeles, CA 90067. The
parties to this Agreement may change these addresses by giving written notice. 







1144 S. Elden Avenue, #11
Los Angeles, CA 90006


 
 

--------------------------------------------------------------------------------

 


Mr. Charles Bentz
June 1, 2008
Page 3



11.  
Indemnification. Driftwood agrees to defend, indemnify and hold harmless DDK and
its officers, employees and agents, for any and all loss, damage, liability, and
attorneys’ fees (including, but not limited to, reasonable fees and
disbursements of counsel incurred by DDK in any action or proceeding between DDK
and Driftwood or between DDK and any third party) resulting from a breach of any
obligation contained in this Agreement by Driftwood, and DDK agrees to defend,
indemnify and hold harmless Driftwood and its officers, employees and agents,
for any and all loss, damage, liability, and attorneys’ fees (including, but not
limited to, reasonable fees and disbursements of counsel incurred by Driftwood
in any action or proceeding between Driftwood and DDK or between Driftwood and
any third party) resulting from a breach of any obligation contained in this
Agreement by DDK.




12.  
Entire Agreement. This Agreement sets forth the entire understanding of the
parties hereto with respect to the subject matter hereof and shall not be
modified, except by a written document signed by the parties.




13.  
Paragraph Headings. The paragraph headings used in this Agreement are included
solely for convenience and shall not affect or be used in connection with
interpretation of this Agreement.




14.  
Governing Law. This Agreement shall be governed by and construed, and the legal
relations between the parties shall be determined, in accordance with the laws
of the State of California, without giving effect to the principals of conflicts
of laws. This Agreement supersedes all prior understandings and negotiations,
oral and written, and constitutes the entire understanding between the parties
on this subject.



Please confirm Driftwoods’ agreement with the foregoing by signing and returning
one copy of this letter to the undersigned whereupon this Agreement shall be
become a binding agreement.


Very Truly Yours,


/s/ Daniel Kim


Daniel Kim
President

 


1144 S. Elden Avenue, #11
Los Angeles, CA 90006
 
 
 

--------------------------------------------------------------------------------

 




                                        AGREED TO AS OF THE DATE BELOW:

        DRIFTWOOD VENTURES, INC.  
   
   
    By:   /s/ Charles Bentz   

--------------------------------------------------------------------------------

Charles Bentz, CFO       Date: June 1, 2008

 

 
1144 S. Elden Avenue, #11
Los Angeles, CA 90006
 
 
 

--------------------------------------------------------------------------------

 
 